DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a method for arranging mathematical binary elements into a mathematical memory matrix data structure without significantly more. The claim(s) recite(s) steps for arranging mathematical binary data into a mathematical memory matrix data structure. This judicial exception is not integrated into a practical application because the claims only recite the abstract judicial exception with no additional elements, which could raise the level to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because because the claims only recite an abstract judicial exception without any structural elements that could raise the level to a practical application.
The Examiner would like to point out that Figure 6 in the Applicant’s specification identifies a practical application for data transmitted from a transmission communication device, but the claims in the current application failed to recite any step such as transmitting interleaved data signals to raise the level of the claim limitations to a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al, (US 20090086849 A1, hereafter referred to as Tsai) and Kim et al (US 20030120995 A1, hereafter referred to as Kim; Note: Kim is introduced strictly as a teaching reference; paragraphs [0030] & [0141] on pages 4 & 12 and Figures 8A & 11A in Kim teach interleaving for row-column interleaviers whereby data is written into a memory array in one direction and read out of the memory array in another direction; and in addition, Kim teaches that de-interleaving uses all the operations including the original interleave/shuffle pattern of the original interleaver, but in the reverse order to restore the order of the bits to the original order prior to interleaving).

Rejection of claims 1, 4, 7 and 10:
Tsai, in an analogous art, teaches A communication device comprising an interleaver (Figure 14 in Tsai clearly suggests A communication device comprising an interleaver/Sub-Block Interleaver 318) configured to: write an input bit sequence in a column direction of a memory matrix; and read the written bit sequence in a row direction of the memory matrix, wherein when writing the input bit sequence (claim 6 on page 12 of Tsai teaches a row-column interleaver, in which data is written into a memory array in one direction, i.e., row or column direction, and read out of the memory array in another direction, i.e., column direction, if writing direction is row direction; and, row direction, if writing is column direction), the interleaver is configured to write systematic bits for each row consisting of only the systematic bits in the input bit sequence by determining priorities of the systematic bits based on a predetermined shuffling pattern (paragraph [0067]-[0072] on pages 6-7 in Tsai clearly suggests that interleave or/Sub-Block Interleaver 318 is configured to write systematic bits S312 for each row consisting of only the systematic bits S312 in the input bit sequence 312/314/316 by determining read priorities of the systematic bits S312 based on a predetermined shuffling/Permutation pattern).
The Examiner would like to point out interleaving by writing data into an array in one direction and reading data out of the array in another direction is one of the most common ways for interleaving data and interleavers that perform such an operation are referred to row-column interleavers.  In addition, the examiner would like to point out that writing in a column direction and reading in a row direction is blatantly obvious 

Rejection to claims 2 and 8:
Figure 14 in Tsai clearly suggests wherein the input bit sequence 312/314/316 has a predetermined redundancy version (RV) index, RV(i) i=1. 2, 3,….

Rejection to claims 3 and 9:
Figure 14 in Tsai clearly suggests that R0) refers to a sub block 318 of systematic bits and that the redundancy elements P! and P2 have a redundancy version RV(i), whereby index i is nonzero; hence, the predetermined RV index for redundancy elements P! and P2 is one of indices i=1. 2, 3,… except index 0.

Rejection of claims 5 and 11:
The Examiner would like to point out interleaving by writing data into an array in one direction and reading data out of the array in another direction is one of the most common ways for interleaving data and interleavers that perform such an operation are 

Rejection of claim 13:
Figure 1 in Tsai.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al, (US 20090086849 A1, hereafter referred to as Tsai) and Kim et al (US 20030120995 A1, hereafter referred to as Kim;).

Rejection of claims 6 and 12:
Figure 10C in the Kim reference teaches that bits are written in a first direction up to a maximum number of bits and then filled with dummy bits to fit the maximum number of bits into a memory array.


Cited Prior Arts
US 20190379485 A1 is directed to a row-column interleaver for core/systematic bits; and, is a good 103 prior art for possible use in future Office Actions.
US 9819445 B1 is directed to row-column interleavers for sub blocks of data whereby at least one of the row-column interleaves is used to interleave only systematic bits; and, is a good 103 prior art for possible use in future Office Actions.
US 20090086849 A1 is directed to row-column interleave or for sub blocks of data whereby at least one adult row column interleavers is used to interleave only core/systematic bits using a shuffling/permutation pattern; and was used in a 103 rejection, above.
US 20030120995 A1 interleaving for row-column interleaviers whereby data is written into a memory array in one direction and read out of the memory array in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112